Case 4:18-cV-00137-RLY-D|\/|L Document 21-1 Filed 12/28/18 Page 1 of 4 Page|D #: 64

CONFII)ENTIAL SETTLEMENT AGREEMENT AND RELEASE

ln exchange for the mutual promises contained in this Conlidential Settlement Agreement
and Release (“Agreement”) and to avoid the cost and expenses of further pursuit of claims,
Cathlene A. Cutter (“Cutter”) and Ripley Crossing Management, lnc. (“Ripley”) agree to the
following:

A. WHEREAS, Cutter was formerly employed by Ripley;

B. WHEREAS, Cutter filed a lawsuit against Ripley in the U.S. District Court for the
Southern District of Indiana captioned as Curhlene A. Cutter v. Rr‘pz'ey Crossfng Managemen!,
Inc. d/b/a Rt`p:'ey Cro.tsr'ng, Case No. 4:] 8-cv-0013?'-RLY-DML (the “Lawsuit”), in which Cutter
asserted claims under the F air Labor Standards Act (“FLSA”) and Indiana state law;

C. WI-IEREAS, Cutter and Ripley wish amicably to resolve the Lawsuit and to fully
and finally resolve any disputes between them;

NOW, THEREFORE, the parties agree as follows:

l. Release and Waiver of Claims. To the fullest extent permitted by law,
Cutter releases and waives any and all claims (including personal claims and claims for interest,
attorneys’ fees and costs) that exist as ot` the date Cutter executes this Agreernent, whether
known or unknown, that have been or could be asserted by Cutter against Ripley, any of its
affiliated entities, and any of its or their current and fenner directors, ofticers, managers,
supervisors, representatives, agents, shareholders, members, insurers, tiduciaries, attorneys
and!or employees in both their individual and representative capacities (collectively, the
“Releasees”). This release and waiver includes, but is not limited to, claims (a) under contract or
tort law, (b) under any federal, state or local statute or ordinance, including but not limited to, the
FLSA and the Indiana Wage Payment Statute, Ind. Code § 22-2-5, and (c) for any acts or
omissions occurring prior to the date Cutter executes this Agreement, including, but not limited
to, those arising out of or connected with Cutter’s employment or separation from employment
with Ripley. This release and waiver specifically includes, but is not limited to, any claims or
allegations that were, or could have been, made by Cutter in the Lawsuit. However, the parties
agree that nothing in this Agreement shall be construed to constitute a release and Waiver of
njture claims arising after the execution of this Agreement, nor to prohibit Cutter from filing or
participating in the investigation of a Charge of Discrimination with the Equal Employment
Opportunity Commission (“EEOC”) or its state or local counterpart agency. Cutter is releasing
and waiving Cutter’S right to tile a court action based on any such Charge.

Nothing in this release and waiver shall be construed to release and waive the right to challenge
the validity of this release under the ADEA, no to release and waive any obligations created by
this Agreement. This release and waiver does not include any claims that cannot by law be
released through this Agreement, but the parties intend that it be construed as broadly as lawfully

possible

2. Dismissal of Lawsuit. Cutter agrees to dismiss the Lawsuit referenced in
Recital B. above, with prejudice, and shall promptly cause her legal counsel to execute and

US_I?.| 19?131.01

Case 4:18-cV-00137-RLY-D|\/|L Document 21-1 Filed 12/28/18 Page 2 of 4 Page|D #: 65

provide to counsel for Ripley a signed joint motion for approval of settlement agreement and
dismissal with prejudice of the Lawsuit.

3. Payments. In consideration of this Agreem ent, Ripley agrees to pay to or
on behalf of Cutter the gross amount ofEight Thousand Dollars ($8,000.00) for the full and
complete release and waiver of all claims set forth above in Paragraph l above and for the other
promises and commitments made in this Agreement. Payment shall be by three checks, as
follows:

a. The first check will be made payable to Cutter in the amount ofTwo
Thousand Four Hundred Dollars ($2,400.00), less all applicable tax withholdings,
representing alleged lost wages;

b. The second check will be made payable to Cutter in the amount of Two
Thousand Four Hundred Dollars ($2,400.00), representing alleged liquidated
damages;

c. The third check will be made payable to the Lapointe Law Firm, P.C., in
the amount of Three Thousand Two Hundred Dollars ($3,200.00), for attorney’s
fees and costs.

Cutter and her counsel will provide completed Forms W-9 and any other information or
documentation necessary for Ripley to process these payments The checks will be delivered to
counsel for Cutter no later than fifteen (15) business after the latest of: (i) the date on which
counsel for Ripley has received a copy of this Agreement executed by Cutter and her counsel;
(ii) the date ofwhich counsel for Ripley has received from Cutter and her counsel completed
W-9 forms or other documentation necessary to process the payments under this Paragraph; (iii)
the Effective Date of this Agreement, as defined below; and (iv) date on which the Court
approves this Agreement.

4. Taxation of Payr_n ents. Ripley will report the settlement payment in
Paragraph 3(a) on Form W-Z. Ripley will report the settlement payments in Paragraph 3(b) and
(c) on Forms 1099. Cutter agrees that she Will pay any taxes she may owe because of the
payments under this Agreement and agrees to hold the Releasees harmless for any tax liability,
penalties, interest, and attorneys’ fees arising out of Cutter’s own failure to pay any taxes due on
these amounts.

5. Court Approval. The Parties agreejointly to move the Court in the
Lawsuit for approval of this Agreement, and that a denial of such motion by the Court will
render this Agreement in its entirety null and void and Cutter shall not be entitled to any
payments under this Agreement.

6. Confidentiality. Other than as set forth in Paragraph 5, Cutter agrees and
covenants to keep completely confidential and not to disclose or cause to be disclosed, directly or
indirectly, the existence, terms, conditions or other provisions ofthe settlement between the
parties or of` this Agreement to any third party, except that Cutter may disclose the terms of this
Agreement to her spouse (if any), legal counsel, accountants, tax preparers, to the EEOC or its
state 01‘ local counterpart agency, or as required by law. Should Cutter of` one of these other

2

US_]ZI|Q?|JI.O]

Case 4:18-cV-00137-RLY-D|\/|L Document 21-1 Filed 12/28/18 Page 3 of 4 Page|D #: 66

persons or entities (exc|uding any governmental agency) reveal the existence or terms of this
Agreement in violation of this Paragraph, then Ripley shall be entitled to recover from Cutter
One Thousand Dollars ($1,000.00) per each such breach, plus its reasonable attorney fees should
it prevail in an action against Cutter for such breach. lt shall not be a violation of this paragraph
for Cutter to state that any dispute between her and Ripley “has been resolved.”

?. No RehirelRe-application. Cutter waives any right to reinstatement to
employment with Ripley and agrees that she will not seek, nor will she accept, employment with
Ripley or any of its affiliates in the future.

8. Non-Admission. This Agreement Was made in compromise of vigorously
disputed claims and the payments and agreements made are not an admission by any party of
liability, violation of law, or the commission of any wrongful act. The parties specifically deny
any liability, any violation of federal, state, or local law, or that they have committed any
wrongful act.

9. Binding Nature. Each party signing below represents and warrants that
they have the authority and authorization to execute this Agreement on behalf of the party for
whom they purport to sign. This Agreement is binding upon Cutter and Cutter’s heirs,
administrators, representatives, and executors, upon Ripley and its representatives and
successors The language of this Agreement shall be construed as a whole, according to its fair
meaning, and not strictly for or against the drafter, and in accordance with the laws of the State

of lndiana.

10. Entire Aareement and Severabilitv ofProvisions. This document sets
forth the entire agreement between Cutter and Ripley concerning the subject matter of this
Agreement. lt supersedes any and all prior agreements or understandings between them, written
or orai, pertaining to the subject matter of this document. Cutter acknowledges that in executing
this Agreement, Cutter is not relying upon any representation or statement made by Ripley or by
any of its representatives or attorneys, other than those that are specifically stated in this
Agreernent. Should any provision of this Agreement be found unenforceable or invalid for any
reason, that fact shall not affect the enforceability or validity of its remaining provisions

ll. Acknowled gements. Cutter acknowledges that Ripley (a) provided Cutter
with this Agreement on December 18, 2018; (b) advised Cutter at that time to consult with an
attorney prior to signing the Agreement; (c) at that time informed Cutter that she could have
twenty-one (2]) days to accept this offer by signing this Agreement; and (d) advised Cutter that
this Agreement will not be effective or enforceable against Cutter or Ripley if Cutter revokes it
by written notice to counsel for Ripley not later than seven (?) days after Cutter signs it. If not
revoked, the Agreement will become binding and enforceable on the eighth day following
Cutter’s signing of this Agreement (the “Effective Date”)

12. Counte\_'parts. This Agreement may be executed in counterparts, Which
taken together shall constitute but one Agreement.

US.12l l?i"l$l.Ul

Case 4:18-cV-00137-RLY-D|\/|L Document 21-1 Filed 12/28/18 Page 4 of 4 Page|D #: 67

Oltflilt/vtt rfc Cuth

Cathle_ne A. C tte
Datc: l/.¢l\ll 'r}\iili ),rii

Approved as to fortn:

IAPOIN`IE LAW F]RM P. C.

RIPLEY CROSS

    

 

 

 

 

By: _

Pn`nted; joba_(Race

Title'. ?§easur@:' '

Date: ' Decernber 27, 2018
PA_`EGR_`E`, BAKER DAN]ELS LLP

snf/7 Y‘@}a€¢~£>a was

Mary lane Lapointe
8465 Keystone Crossing, Suite 150
Indianapolis, lN 46240
Phone: (317) 829-5870
Ema_il: maryj @lapointelaw:lirm.com

Atromeysfor Carhleae A. Cutter

US.121197131_O'I

EdwaIdE Hoilis
300 N. Meridian StIeet, Suite 2'}'00
Indianapolis, ].N 46204
Phone: -(317) 237-1135
Email: edwardhollis@Faeg;t'eBD.com

Atrorney.s'for Rz:pl@) CrossingManagemenf,
Inc.

